DETAILED ACTION
	The following is a response to the amendment filed 1/28/2022 which has been entered.
Response to Amendment
	Claims 1, 4, 5, 7-13 and 15 are pending in the application. Claims 2, 3, 6, 14 and 16-20 are cancelled.
	-The claim objection has been withdrawn due to applicant amending claims 8 and 10 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 15 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 8 with limitations not disclosed by the prior art of record used in the rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald J. Lewis on 2/15/22.
The application has been amended as follows: 
-Claim 13 has been cancelled.

Allowable Subject Matter
Claims 1, 4, 5, 7-12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method for operating a vehicle by decreasing output of a first electric machine coupled to a first axle and increasing output of a second machine coupled to a second axle in response to a request to disengage a higher gear and engage a lower gear in the first axle, opening a first clutch coupled to higher gear in response to disengage request, closing a second clutch coupled to lower gear in first axle in response to disengage request and adjusting output of first machine reducing slip of second clutch after opening first clutch and in combination with the limitations as written in claim 1.
-(as to claim 8) a method for operating a vehicle by decreasing output of a first electric machine coupled to a first axle and increasing output of a second machine coupled to a second axle in response to a request to switch driveline from a higher gear to a lower gear, decreasing output of second machine and increasing output of first machine in response to request, opening a first clutch coupled to higher gear in response to request and adjusting output of first machine reducing slip of a second clutch after opening first clutch and in combination with the limitations as written in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2016180806 shows that it is well known in the art to use an electric machine to assist slip control of clutch (under description in translation, lines 140+), but doesn’t disclose adjusting the machine output in response to high to low gear request.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 16, 2022